Citation Nr: 1612338	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  11-13 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a bipolar disorder and depression (but not posttraumatic stress disorder (PTSD)). 

2.  Entitlement to service connection for PTSD. 

3.  Entitlement to service connection for traumatic brain injury (TBI). 

4.  Entitlement to service connection for a right foot disorder, to include hallux rigidus and degenerative joint disease of the first metatarsophalangeal (MTP) joint. 

5.  Entitlement to service connection for disability of the cervical spine.   

6.  Entitlement to service connection for chronic headaches. 

7.  Entitlement to service connection for a disability of the thoracolumbar spine. 

8.  Entitlement to service connection for a right shoulder disability, also claimed a right rotator cuff disability. 

9.  Entitlement to service connection for a left hip disorder. 

10.  Entitlement to service connection for a left knee disorder. 

11.  Entitlement to service connection for a left ankle disability. 

12.  Entitlement to service connection for a left foot and heel disorder.   

13.  Entitlement to service connection for a right hip disorder. 

14.  Entitlement to service connection for a right knee disorder. 

15.  Entitlement to service connection for a right ankle disorder. 

16.  Entitlement to hospital and medical treatment for a mental disorder under 38 U.S.C.A § 1702.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 




INTRODUCTION

The appellant served on active duty from August 1996 to August 1999.  

These come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The appellant had originally requested that he be given the opportunity to provide testimony before the Board with respect to his appeal.  Such a hearing was scheduled but the appellant failed to appear.  Neither he nor his accredited representative has requested that another hearing be scheduled, and, as such, the Board will proceed with action on the appellant's claim.  

The issues of entitlement to service connection for an acquired psychiatric disorder, TBI, a right foot disorder, disabilities of the cervical and thoracolumbar segments of the spine, and headaches are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  The appellant will be notified if any further action on his part is necessary.  



FINDINGS OF FACTS

1.  The service medical records are negative for evidence that the appellant was suffering from any type of disabilities of the hips, left foot, right shoulder, knees, ankles, and left heel while he was on active duty.  

2.  A VA examiner has concluded that the appellant does not suffer from disabilities of the hips, knees, ankles, left foot, right shoulder, and left heel related to or caused by or the result of his military service or any incident therein.  




CONCLUSION OF LAW

Service connection for disabilities of the hips, right shoulder, left foot, knees, ankles, and left heel is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the agency of original jurisdiction (AOJ) has satisfied the duty to assist as required by the VCAA with respect to the issues involving service connection.  VA satisfied its duty to notify by means of numerous letters that have been sent to the appellant from the RO since the start of this appeal.  It is noted that the first of these letters was sent to the appellant in September 2009.  These letters have informed the appellant of what evidence was required to substantiate the claim for service connection and of the appellant's and VA's respective duties for obtaining evidence or providing information.  The record further indicates that the appellant's service treatment records, VA medical records, known and available private medical records, and VA examination reports are all of record.  There is no indication that there is any outstanding evidence that should be obtained.

The Board recognizes that VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The record reflects that the appellant has undergone such examinations, to include examinations of the joints of his appendages, and those examination reports are of record.  The examinations involved a review of the claims file, a thorough examination of the appellant, and opinions that were supported by sufficient rationale.  A copy of the VA examination reports are of record.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Additionally, the appellant was given notice that the VA would help the appellant obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of the claim.  It seems clear that the VA has given the appellant every opportunity to express the appellant's opinions with respect to the issue now before the Board and the VA has obtained all known, available documents that would substantiate the appellant's assertions.

In March 2006, the United States Court of Appeals for Veterans Claims, hereinafter the Court, issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) appellant status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In the present appeal, the appellant has been provided with Dingess-type notice by the VA.  Because this notice has been provided, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence which was needed to establish the claim, and VA has obtained all relevant evidence.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved.

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. at 393.

B.  Factual Background and Legal Analysis

The appellant claims he suffers from disability of the extremities as a result of his military service.  More specifically, he states that he injured his left and right legs in a parachute accident when he became entangled with another soldier during a jump.  He has indicated that both his left and right legs and hips were injured.  He has further intimated that these conditions are not only the result of the accident but also due to "hard landings" that he endured while performing various parachute jumps and landings.  Alternatively, he has claimed that he now suffers from various conditions of the right leg and hip secondary to the left leg injury.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis under 38 C.F.R. § 3.303(b).  To establish service connection under this provision, there must be evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When there is aggravation, the veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b).

A review of the appellant's service medical treatment records show that the appellant was treated for an in-service accident in June 1999; however, the records reveal that the treatment was for left ankle pain and a fracture of the distal one-third of the fibula.  The Board also notes that the appellant had been treated in the previous year for complaints involving a right leg injury with pain in the right foot and ankle.  Complaints were not made with respect to either hips or the knees.  

In conjunction with his claim for benefits, the appellant underwent a VA "general" medical examination in February 2010.  The examiner reviewed the appellant's service and post-service medical records and examined the appellant.  Upon completion of the examination, the examiner indicated that the appellant was not suffering from disabilities of either hip or knee.  Although it was acknowledged that the appellant has post-service complaints involving "joint pain," pain in and of itself will not be considered to be a ratable and chronic disability of the hips, knees, ankles, left heel, or left foot.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Board further notes that arthritis of any of the joints was not found or diagnosed.  Additionally, although the appellant claimed that he was suffering from a right shoulder disorder, such a disorder or disability was also not found when the appellant was examined.  

A review of the appellant's service medical treatment records reveals that he was not diagnosed with chronic disabilities affecting the hips, ankles, left foot, left heel, and knees.  The Board further notes that there is no medical records showing that the appellant received treatment for any disabilities of the hips, left heel, ankles, left foot, right shoulder, and knees (to include arthritis) within one year of his discharge from military service.  

The claims folder is negative for any additional medical documents that contradict the examiner's opinion that the appellant has not and does not now suffer from ratable disabilities of the hips, knees, right shoulder, ankles, left heel, and left foot. 

The appellant has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  No other records have been submitted in support of the appellant's claim.  The appellant has submitted no evidence to show that he currently has disabilities of the left heel, right shoulder, left foot, knees, hips, and ankles.  In short, no medical opinion or other medical evidence showing that the appellant currently has disabilities of the hips, right shoulder, left foot, knees, left heel, and ankles has been presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.

The Board does not doubt the credibility of the appellant in reporting that he now suffers from the claimed disorders and disabilities.  The Board recognizes that the appellant may have pain in some of the joints; however, the matter at hand involves medical assessments that require medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The appellant is not competent to provide more than simple medical observations such that he has pain in a particular joint or that his ankles "hurt" after walking; however, he is not competent to provide medical opinions regarding the etiology or the actual existence of the claimed disorders.  Thus, the lay assertions are not competent or sufficient.

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The preponderance of the objective and probative medical and other evidence of record is against the appellant's claim for service connection for disabilities of the left heel, right shoulder, left foot, knees, hips, and ankles, and his claim must be denied.



ORDER

Entitlement to service connection for disabilities of the hips, left foot, right shoulder, knees, left heel, and ankles is denied.  



REMAND

As previously noted, in conjunction with his claim for benefits, the appellant underwent VA examinations in 2010.  In February 2010, the examiner indicated that the appellant had not suffered from a traumatic brain injury (TBI); however, a private report from the Midlefort Clinic (Winter 2009) suggested that the appellant had indeed suffered from head trauma.  Similarly, a VA psychiatric report from January 2010 also insinuates that the appellant experienced a head trauma in service.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Robinette v. Brown, 8 Vet. App. 69 (1995).  In this instance, there appears to be inconsistent opinions concerning whether the appellant now suffers from TBI, perhaps manifested by depression, headaches, etc.  As such, it is the determination of the Board that the medical evidence contained in the claims folder is inadequate in determining whether the appellant should be awarded service connection for the disabilities now on appeal.  The claim must be returned to the AOJ so that additional medical testing may be accomplished that more adequately addresses the issue.  

With respect to the appellant's claim involving entitlement to service connection for an acquired psychiatric disorder, to include a bipolar disorder, depression, and/or PTSD, the appellant did undergo a VA psychiatric examination in January 2010.  Upon completion of the examination, the psychiatrist indicated that the appellant was presenting some PTSD manifestations.  The same examiner also noted that the appellant was suffering from a bipolar disorder and depression.  A further reading of the report reveals that the examiner did not entirely rule out the possibility that any acquired psychiatric disorder from which the appellant was suffering may have been due to his military service.  As such, it is the determination of the Board that the medical evidence contained in the claims folder is inadequate in determining whether the appellant should be awarded service connection for an acquired psychiatric disorder.  The claim must be returned to the AOJ so that additional medical testing may be accomplished that more adequately addresses the issue.  

The remaining four service connection issues involve the right foot, to include the right toe, headaches, a neck disorder, and a thoracolumbar spine disability.  In each instance, the appellant has provided simple statements from private health care providers who had linked the conditions with the appellant's military service.  The health care providers did not discuss in detail their opinions.  Although a VA examiner has concluded that the disabilities are not service related, a closer review of the examiner's statements reveals that the examiner has merely expressed disagreement with the private care providers.  The examiner did not explain why the private opinions were faulty and why the VA examiner's opinion was more medically sound.  

With regards to the issue involving 38 U.S.C.A. § 1702, this issue is being held in abeyance pending the completion of the above requested development.  The Board considers this issue inextricably intertwined with the psychiatric issues on appeal.

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the AOJ for the following development:

1.  The AOJ should contact the appellant and ask that he identify all sources of medical treatment received with respect to his claimed disorders remaining on appeal since his release from active duty in August 1999, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA, should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AOJ should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2015).

2.  Upon completion of the above, the AOJ should arrange for a VA psychiatric examination to determine whether the appellant now suffers from any type of acquired psychiatric disorder.  The claims folder is to be made available to the examiner to review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is asked to identify any current psychiatric disorders and provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) related to or caused by the appellant's military service or any incident therein.  The examiner must provide a rationale for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  

If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  If the examiner concludes that the appellant's psychiatric disability was not caused by or the result of his military service, he or she must provide a detailed answer as to how he/she came to this conclusion and what medical evidence supports such a conclusion.  

3.  The AOJ should arrange for a VA neurologic examination.  The claims folder is to be made available to the examiner to review prior to the examination.  Any indicated tests and studies should be conducted and all findings should be reported in detail. 

a.  The examiner is asked to express an opinion concerning whether the appellant suffers from any TBI (or the residuals thereof), headaches, and disabilities of the right foot (hallux rigidus and degenerative joint disease of the big toe), neck, and thoracic and lumbar segments of the spine, and, if so, address the etiology of the identified disorder(s). 

b.  The examiner is requested to state whether it is at least as likely as not that any such disability is related to any in-service disease or injury or the appellant's military service in general, including a parachute accident that occurred in 1999.  

The examiner should provide supporting rationale including any citations or literature.  If these matters cannot be medically determined without resort to mere conjuncture, this should be commented on by the examiner in the report.  The examiner should specifically address the statements made by the appellant concerning chronicity and the private health care providers' opinions which have indicated that the claimed disorders may be related to the appellant's military service 

4.  Following completion of the foregoing, the AOJ must readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


